Title: Enclosure: Comte de Montmorin to William Short, 30 November 1790
From: Montmorin, Comte de
To: Short, William


A Paris le 30. 9bre. 1790.
Vous m’avez informé, Monsieur, que le Congrès avoit pris la résolution de faire un emprunt de 10 millions de Dollars dans lavuë de faire face à Ses dettes étrangeres; vous m’avez ajouté que vous etiez chargé de la négociation relative à cet emprunt, et que c’etoit là l’objet de votre Sejour à Amsterdam. Les Srs. Schwietzer Jeanneret and Compagnie, Banquiers à Paris, instruits de ces faits, et Supposant que la créance que nous avons Sur les Etats-unis Sera comprise dans la liquidation projettée par le Congrès, S’en Sont entretenus avec M. Lambert Contrôleur général des finances, et ils ont remis à ce Ministre la Soumission dont je joins icy deux Duplicatas. Je n’ai rien à ajouter au contenu de cet écrit, puisqu’il explique clairement les intentions des personnes qui l’ont Signé.
La question est de Savoir, Monsieur, Si vous êtes Suffisament autorisé à prendre avec Elles les arrangements qui concernent le Congrès; Dans ce cas vous renverrez un des deux duplicatas avec votre acceptation. Si, dans la Supposition que vous êtes autorisé, vous desirez de plus amples éclaircissements, vous pourrez vous adresser à M. Caillard, chargé des affaires du Roi à la haye: Je lui adresse copies d’une lettre que m’a écrite M. Lambert Sur l’objet dont il est question, et d’une autre écrite à ce Ministre par les Srs. Schwietzer et Compagnie. Au reste, Monsieur, quelle que Soit la détermination que vous croirez devoir prendre, je vous prie de différer le moins qu’il Sera possible à m’en informer.
Je suis très Sincerement, Monsieur, votre très humble et très obeissant Serviteur
Montmorin
M. Short Chargé des affaires des Etats unis auprès du Roi à amsterdam
